[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-16350                ELEVENTH CIRCUIT
                                                          JANUARY 14, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                           ACTING CLERK

              D. C. Docket No. 06-01943-CV-ORL-22-KRS


UNITED STATES OF AMERICA,
ex rel,
L. BROWN,

                                                        Plaintiffs-Appellants,

                                 versus

WALT DISNEY WORLD CO.,
REEDY CREEK IMPROVEMENT DISTRICT,

                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (January 14, 2010)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

       In this qui tam action brought pursuant to the False Claims Act, 31 U.S.C. §

3729 et seq., Plaintiff-Relator L. Brown appeals the dismissal of her complaint

against Defendants Walt Disney World Company (“Disney”) and Reedy Creek

Improvement District (“RCID”).1 The district court dismissed the complaint for

lack of subject-matter jurisdiction, Fed.R.Civ.P. 12(b)(1). No reversible error has

been shown; we affirm.

       In 1988, RCID contracted with United States Postal Service to operate a post

office in a municipality located within its boundaries. Plaintiff claimed that RCID

obtained this contract through these false statements: (1) that it provided

nonsegregated housing for its employees and (2) that RCID had no parent

company. Plaintiff also alleged that RCID’s Board of Supervisors was not duly

elected and, thus, had no authority to enter into the contract. The district court

granted Defendants’ motion to dismiss, concluding that Plaintiff failed to meet the

jurisdictional requirement of the FCA, 31 U.S.C. § 3730(e)(4)(A), because the

allegations and transactions on which Plaintiff based her complaint had been

publicly disclosed and Plaintiff did not qualify as an original source of the




       1
        RCID is a governmental entity that was created by the Florida legislature in 1967; and
the Disney resort is located within the boundaries of RCID.

                                                2
information.

       On appeal, Plaintiff argues that the jurisdictional bar did not apply because

she drafted her complaint based on general information available to the public, not

on public information about the wrongs alleged in her complaint. We review a

district court’s dismissal of a complaint for lack of subject-matter jurisdiction de

novo. Makro Capital of Am., Inc. v. UBS AG, 543 F.3d 1254, 1258 (11th Cir.

2008). The party bringing the claim bears the burden of establishing federal

subject-matter jurisdiction. Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d

1242, 1247 (11th Cir. 2005).

       Courts lack subject-matter jurisdiction over FCA qui tam suits if the

information upon which the allegations or transactions are based was publicly

disclosed before the filing of the complaint. 31 U.S.C. § 3730(e)(4)(A);

McElmurray v. Consolidated Gov’t of Augusta-Richmond County, 501 F.3d 1244,

1250-51 (11th Cir. 2007). We use this three-part inquiry to determine if subject-

matter jurisdiction exists over a qui tam FCA claim: “(1) have the allegations made

by the plaintiff been publicly disclosed; (2) if so, is the disclosed information the

basis of the plaintiff’s suit; (3) if yes, is the plaintiff an ‘original source’ of that

information.” Battle v. Board of Regents, 468 F.3d 755, 762 (11th Cir. 2006)

(citation omitted). The FCA precludes suits based in any part on publicly



                                              3
disclosed information. See id.

       Here, we agree with the district court that the FCA’s public-disclosure bar

precluded Plaintiff’s suit. About the first part of the test, Plaintiff’s allegations

were based on publicly disclosed information. The basis for Plaintiff’s claim that

RCID maintained segregated housing for its employees was the de-annexation of

certain property in RCID on which residential housing was constructed. But

Defendants’ practice of de-annexing residential housing parcels had been the

subject of newspaper articles. See 31 U.S.C. § 3730(e)(4)(A) (listing sources of

publicly disclosed information, including the news media). Plaintiff’s only support

for her allegation that RCID’s parent certification was false and that Disney, in

fact, controlled RCID, was a federal court opinion. See id. (documents from a civil

hearing are publicly disclosed information); McElmurray, 501 F.3d at 1253

(concluding that district court orders constituted public disclosures under the

FCA).2 And Plaintiff’s allegation that the board of supervisors was not duly

authorized also was based on publicly disclosed information, including state

administrative reports and news articles. Plaintiff argues that single, isolated

exhibits included with her complaint do not constitute publicly disclosed

information within the meaning of section 3730(e)(4)(A); but the FCA precludes



       2
           The suggestion that Disney controlled RCID also appeared in many newspaper articles.

                                                 4
suits based in any part on publicly disclosed information. See Battle, 468 F.3d

755, 762.

       Plaintiff relied on publicly disclosed information to support all of her

allegations; thus, it follows that the disclosed information formed the basis of

Plaintiff’s complaint. Plaintiff’s argument that she based her claims on general

information available to the public is unavailing: her allegations of wrongdoings

about the alleged false statements -- including the de-annexation of property, the

question of who controlled RCID, and the legitimacy of RCID’s Board -- mirrored

those in the public information upon which she relied. And Plaintiff provided

nothing, other than her own conclusory allegation, to show that she was an original

source of the information on which her complaint was based. See 31 U.S.C. §

3730(e)(4)(B) (explaining that an original source is a person who has “direct and

independent knowledge” of the information on which the allegations are based).

       Because Plaintiff’s qui tam FCA action was based on publicly disclosed

information, the district court concluded correctly that it lacked subject-matter

jurisdiction over the suit.3

       AFFIRMED.




       3
        We have reviewed Plaintiff’s remaining appellate arguments and conclude that no
reversible error has been shown.

                                              5